Harold J. Hughes, J.
This is a proceeding brought pursuant to article 78 of the CPLR to review and annul a determination of the Superintendent of Banks and the New York State Banking Board. Petitioner, a savings and loan association, has brought this proceeding to contest the issuance of an authorization certificate issued to the Amsterdam Savings Bank to open a branch office in Fort Plain, New York. It contends, inter alia, that the Superintendent failed to make a complete and proper investigation relative to the needs of the community; that there is no evidence to support a finding that the public convenience and advantage would be promoted by the granting of the application; and that the approval of the application by the Banking Board wall result in damage to the citizens of the community and to the small banking institutions.
Respondents have moved to dismiss the petition on the ground that the plaintiff lacks standing to bring this proceeding. With this contention, the court is constrained to agree (see Matter of Bank v. Allen, 35 A D 2d 245; Matter of Franklin Nat. Bank v. *558Superintendent of Banks of State of N. Y., 40 Misc 2d 565, affd. 20 AD 2d 682).
In view of this conclusion, it becomes unnecessary to pass upon any other issues. Accordingly, the petition is dismissed, without costs.